Citation Nr: 0900002	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for headaches. 

2.	Entitlement to service connection for light sensitivity of 
the eyes. 

3.	Entitlement to service connection for residuals of a neck 
injury.  

4.	Entitlement to service connection for a bilateral wrist 
disability. 

5.	Entitlement to service connection for a bilateral knee 
disability.  

6.	Entitlement to service connection for a bilateral ankle 
disability.  

7.	Entitlement to service connection for a bilateral foot 
disability.  

8.	Entitlement to service connection for scars on both shins.  

9.	Entitlement to service connection for depression.  

10.	Entitlement to total 
disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2002, January 2005 and October 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO).  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional evidence from the veteran 
during the hearing consisting of medical evidence and a 
statement from the veteran.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

The issues of service connection for a bilateral knee 
disability, depression and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that headaches did 
not manifest in service and are not related to service.  

3.	The competent medical evidence does not show a disability 
manifested by light sensitivity of the eyes that is related 
to service.  

4.	The competent medical evidence shows that residuals of a 
neck injury did not manifest in service or within one year 
after service and are not related to service.  

5.	The competent medical evidence shows that a bilateral 
wrist disability did not manifest in service and is not 
related to service.  

6.	The competent medical evidence does not show a bilateral 
ankle disability that is related to service.  

7.	The competent medical evidence does not show a bilateral 
foot disability that is related to service.  

8.	The competent medical evidence does not show a disability 
manifested by scars on both shins that is related to service.  


CONCLUSIONS OF LAW

1.	Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

2.	A disability manifested by light sensitivity of the eyes 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. § 3.303 (2008).  

3.	Residuals of a neck injury were not incurred in or 
aggravated by service; nor may be presumed to be incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.	A bilateral wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2008).

5.	A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2008).

6.	A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2008).

7.	A disability manifested by scars on both shins was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.   

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded a VA medical 
examination for his neck and headaches in July 2002 and for 
his feet in October 2003.  Regarding the other claimed 
disabilities, the service medical records do not indicate 
chronic disabilities of the eyes, wrists, ankles or shins.  
Additionally, the objective medical evidence of record does 
not show an eye, ankle or shin disability after service.  In 
view of the objective evidence of record, the Board finds the 
veteran's current assertions alone in the face of this 
objective evidence do not require VA to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining 
whether lay evidence is satisfactory the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a veteran with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a 
medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that in October 1966, the 
veteran did not report that any disabilities existed prior to 
service.  The veteran's neck, upper extremities, lower 
extremities and feet were clinically evaluated as normal in 
October 1966.  In July 1967, the veteran was struck by a 
propeller on the right side of his neck.  He was treated with 
cold compresses and given pain medication.  In March 1970, 
the veteran sought treatment after a tractor ran over the 
heel of his left shoe.  The treatment note showed that there 
was glancing pressure; there was no fracture and no further 
treatment.  In March 1971, the veteran's neck, upper 
extremities, lower extremities and feet were clinically 
evaluated as normal. 

Headaches

The veteran testified that his headaches began in 1969 when 
he repeatedly bumped his head in service.  

In private medical records dated in December 1981 and April 
2001, the veteran was diagnosed with a history of vascular 
headaches.  There were also other private and VA records 
showing treatment for headaches since 1981.  In a July 2002 
VA Compensation and Pension Examination, the veteran was 
diagnosed with a history of vascular/tension headaches that 
began in 1981-1982.  

In spite of the veteran's diagnosis of headaches, the 
evidence of record does not show that his headaches are 
related to any incident in service.  The service medical 
records do not show treatment for headaches in service.  The 
entrance and separation examinations are silent for 
headaches.  The medical evidence after service is devoid of 
any objective medical evidence of headaches until 1981, 
approximately 10 years after service.  This lapse in time 
weighs against the veteran's claim.  Furthermore, in spite of 
treatment for headaches, no doctor has ever opined that the 
headaches were related to any remote incident in service.  
Without competent medical evidence linking the veteran's 
headaches to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his headaches and service, 
including the injury to his neck by a propeller.  However, as 
a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the competent medical evidence does not show that the 
veteran's headaches are related to service, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neck 

The veteran asserts that his current neck disability was 
caused by the injury in service.  

In a July 2002 VA Compensation and Pension Examination, the 
examiner considered that the veteran was hit with a propeller 
on the right side of his neck in service.  The examiner noted 
that there was no follow-up treatment, no x-rays and no 
neurological abnormalities in service after the injury.  The 
remainder of the service medical records were silent as to 
complaints of neck pain or injury.  Additionally, the 
examiner noted that the private medical evidence of record 
does not show a neck problem after service.  

The examiner, based on an x-ray, diagnosed the veteran with 
moderate degenerative changes at the C5-6 disk space.  The 
examiner opined, however, that the medical record was 
insufficient to establish a chronic ongoing pathology in the 
cervical spine which would be considered related to the 
injury in service.  The injury in service appeared to be a 
self-limiting soft tissue injury which resolved appropriately 
with conservative therapy.  

The Board notes that the neck disability did not manifest to 
a degree of 10 percent within one year from date of 
termination of service, therefore, it is not presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  

Additionally, based on the VA examination, the Board finds 
that the veteran's current neck disability is not related to 
service.  The VA examination shows that the veteran's 
disability is not related to the injury in service.  There is 
no other medical evidence of record relating the veteran's 
neck disability to service.  The evidence of record is devoid 
of any objective medical evidence of a neck disability until 
many years after service.  As no doctor has ever opined that 
his neck disability is related to any remote incident in 
service, including the propeller injury, service connection 
is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his neck disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to an 
incident in service.  See Espiritu, supra.

As the competent medical evidence does not show that the 
veteran neck disability is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

Wrists

The veteran asserts that he fell multiple times in service, 
which led to his wrist disability.  

In private medical evidence dated in September 1987, the 
veteran was diagnosed with post traumatic left wrist 
arthritis.  The veteran indicated that he injured his wrist 
in 1981 while working in an oil field.  He had 3 subsequent 
surgeries on his left wrist.  In private medical evidence 
dated in May 2001, the veteran had a history of a wrist 
sprain in the mid 1980s.  

Although the veteran claims a bilateral wrist disability, 
there has not been a diagnosis of a right wrist disability, 
only left wrist arthritis.  The Board has reviewed all the 
medical evidence of record and finds that the veteran does 
not have a current diagnosis of a right wrist disability.  
Without medical evidence providing a diagnosis of a right 
wrist disability, service connected cannot be granted.  
Therefore, the Board will only further address a left wrist 
disability.  

The Board notes that there is no evidence of treatment for a 
left wrist injury in service.  Although the veteran had 
multiple wrist surgeries on his left wrist after service and 
has a current disability, the medical evidence of record does 
not show that a left wrist disability is related to service.  
The medical records, in fact show that there was an 
intervening injury after service which caused his wrist 
disability.  As there is no medical opinion of record that 
shows that a left wrist disability is related to an incident 
or injury in service, service connection must be denied.  

The Board has considered the veteran's contention that he 
incurred a bilateral wrist disability in service after 
numerous falls in service.  As the veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking a disability 
to service.  See Espiritu, supra.

As the competent medical evidence does not show that a 
bilateral wrist disability is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

Feet

The veteran asserts that he has a bilateral foot disability 
which was caused by injuries in service.  

In an October 2003 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
veteran.  An x-ray of the veteran's heel was normal.  The 
examiner found that the injury in service was a contusion 
that resolved.  The examiner concluded that the injury in 
service appeared to be a self-limiting tissue injury which 
would not be anticipated to have lasted over a 30 year 
period.  

Based on this examination, the Board finds that the veteran 
does not have a bilateral foot disability that is related to 
service, including to the left heel injury in service.  The 
examiner did not find a current left foot or right foot 
disability.  Additionally, there is no nexus between any 
incident in service and any symptoms the veteran was 
experiencing after service.  The examiner found that the 
incident in service was acute and did not result in a current 
disability.  As no doctor has opined that a bilateral foot 
disability is related to service, service connection is not 
warranted.

The Board has considered the veteran's contention that he 
incurred a foot disability in service.  As the veteran can 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking a disability 
to service.  See Espiritu, supra.

As the competent medical evidence does not show that a 
bilateral foot disability is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

Light Sensitivity, Ankles and Shins

The veteran testified that he had a chit for tinted glasses 
in service, because of an eye condition that existed prior to 
service manifested by light sensitivity.  The service medial 
records show that upon entry into service, the veteran had 
defective vision, which was not considered disabling.  The 
veteran testified that his chief petty officer would not let 
him where his glasses in service, aggravating his disability.  
The medical evidence of record, however, did not show a 
disability manifested by light sensitivity.  

Regarding the veteran's ankles and shins, he testified that 
he fell often in service causing scars on his shins.  The 
October 2003 VA Compensation and Pension Examination showed 
hyper-pigmented areas on the veteran's shins.  The examiner 
did not provide a diagnosed disability pertaining to the 
veteran's shins.  The medical evidence of record also did not 
show a diagnosis of an ankle disability.  

As the medical evidence of record does not show a disability 
of the eyes manifested by light sensitivity, a bilateral shin 
disability or a bilateral ankle disability, service connected 
cannot be granted.  To be entitled to service connection 
there must be medical evidence of current disability.  

The Board has considered the contentions of the veteran that 
he had an eye, ankle and shin disability.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such a diagnosis.  See Espiritu, supra.  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Id.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise and therefore cannot 
provide a competent opinion regarding diagnosis of a 
disability.  

As the medical evidence of record lacks a diagnosis of an 
eye, shin or ankle disability, the preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule does not apply.  Therefore, the veteran's 
claim for service connection for these disabilities must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.  


ORDER

Service connection for headaches is denied. 

Service connection for light sensitivity of the eyes is 
denied.

Service connection for residuals of a neck injury is denied.  

Service connection for a bilateral wrist disability is 
denied. 

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for scars on both shins is denied.  


REMAND

The veteran is currently service-connected for lumbar strain 
with herniated disc, peptic ulcer disease, bilateral 
tinnitus, impotence associated with the lumbar strain and 
pseudofolliculitis.  

The Board finds that further development is warranted in this 
case to determine if the veteran's bilateral knee disability 
or depression was proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008). 

Knees

In private medical evidence dated in May 2002, an MRI shows 
torn lateral and medial meniscus in the right knee and torn 
lateral meniscus in the left knee.  

In a January 2007 letter, a private physician opined that the 
veteran's current knee complaints fail to heal property 
because of his lumbar spine.  The physician indicated that 
because of his disc disease, the veteran will experience 
alteration of normal kinetics that will directly cause 
abnormal kinematics in the hips, knees and ankles.  The 
physician opined that the veteran's lumbar disease will be 
forever linked to his knee problems.  

Based on the private physician's opinion, the Board finds 
that a VA Examination is warranted to determine, if the 
veteran's bilateral knee disability was caused or aggravated 
by the veteran's service-connected back disability.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Depression

In service, in November 1970 the veteran was given a 
Neuropsychiatric Evaluation by a clinical psychologist and 
psychiatrist.  The examiners found no functional organic or 
thought process disorder.  He was diagnosed with an 
emotionally immature personality with passive independent 
features, which existed prior to service.  

The veteran asserts that his service connected disabilities 
cause and/or aggravate his depression.  The VA medical 
records show periodic treatment for depression.  In a January 
2007 mental health note, the veteran was diagnosed with a 
major depressive disorder that was exacerbated by his 
multiple health issues including osteoarthritis of the spine.  
In a May 2007 VA mental health treatment note, the veteran's 
major depressive disorder was associated with his ongoing 
health problems.  

In a November 2007 VA Compensation and Pension Examination, 
the examiner noted the evaluation in service and diagnosed 
the veteran with depressive disorder, not otherwise 
specified.  The examiner opined that it was unlikely that a 
particular event in service or injury in service caused his 
present depressive symptoms.  It appeared that his health 
problems and strain in the marital relationship contributed 
to his depressive mood.  

Therefore, the Board finds that a remand is necessary to 
determine what, if any, effect his service-connected 
disabilities had on his depression.  Furthermore, a remand is 
also necessary to provide the veteran with notice of the VCAA 
in regards to his claim for service connection for 
depression.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2008).  

TDIU 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  

In letters dated in June 2007 and August 2008, a private 
physician indicated that the veteran was totally and 
permanently disabled from a combination of cardiovascular 
problems and non-cardiovascular problems, including residuals 
stomach cancer, chronic pain, and a history of lower back 
problems that necessitated the use of an extensive lumbar and 
abdominal corset.  

The Board finds that a VA examination is warranted to 
determine if the veteran's service-connected disabilities are 
the reason for his inability to secure and follow a 
substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an appropriate notice of the VCAA for his 
claim for service connection for 
depression, VA's duties there under, and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to his claims, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address secondary 
service connection and the five elements 
of a service connection claim as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to service.  The 
examiner should also indicate if the 
bilateral knee disability was caused or 
aggravated by a service-connected 
disability, including the service-
connected lumbar spine disability.  

3.	The veteran should also be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's major 
depression.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's major 
depressive disorder was proximately due 
to, caused or aggravated by, the veteran's 
service-connected disabilities.  

4.	Then, the veteran should be scheduled 
for VA examination with the appropriate 
medical specialist to provide an opinion 
as to whether the veteran's service-
connected disabilities, as opposed to his 
nonservice-connected disabilities, render 
him unemployable.  A complete and detailed 
rationale is requested for the opinion 
provided.  

5.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


